Title: Extracts of John Baynes’s Journal, 27 August–15 September 1783
From: Baynes, John
To: 


          
            
              [August 27—September 15, 1783]
            
            Wednesday, August 27. Hired a coach for the day, and went to visit
              the ambassador (the Duke of Manchester), who received me very politely; asked me to
              dine on Friday. From thence I went to Passy (a pleasant town, two miles from Paris,
              and on the Seine) to present Dr. Jebb’s letter to Dr. Franklin. Mr. Romilly went with me, having
              inquired most particularly into the propriety of his going, and finding that there
              would be nothing improper. His house
              is delightfully situated, and seems very spacious; and he seemed to have a great
              number of domestics. We sent up the letter, and were then shown up into his
              bedchamber, where he sat in his nightgown, his feet wrapped up in flannels and resting
              on a pillow, he having for three or four days been much afflicted with the gout and
              the gravel. He first inquired particularly after Dr. Jebb, which led us to the subject
              of parliamentary reformation. I mentioned that Dr. Jebb was for having every man vote:
              he said he thought Dr. Jebb was right, as the all of one man was as dear to him as the
              all of another. Afterwards, however, he seemed to qualify this by expressing his
              approbation of the American system, which excludes minors, servants, and others, who
              are liable to undue influence. He said that he much doubted whether a parliamentary
              reform at present would have the desired effect; that we had been much too tender in
              our economical reform,—that offices ought never to be accompanied with such salaries as will make them the objects of
              desire. In support of this he read the 36th article of the Pennsylvania Constitution
              (a most wise and salutary rule). He
              mentioned the absurd manner in which the Courrier de
                l’Europe had spoken of General Washington’s resignation and retirement, as if
              it were a dissolution of the original compact: he said that the General was an officer
              appointed by the state, and no integral part of the constitution, and that his
              retirement could affect the state no more than a constable, or other executive
              officer, going out of office. I observed how some of our papers had affected to
              depreciate his motives in retiring,
              and added that I should always suppose a man to act from good motives till I saw cause
              to think otherwise. “Yes,” said he, “so would every honest man;” and then he took an
              opportunity of reprobating the maxim that all men were equally corrupt. “And yet,” said Mr. Romilly,
              “that was the favourite maxim of Lord North’s Administration.” Dr. Franklin observed
              that such men might hold such opinions with some degree of reason, judging from
              themselves and the persons they knew: “A man,” added he, “who has seen nothing but
              hospitals, must naturally have a poor opinion of the health of mankind.”
            Mr. Romilly asked as to the slave-trade in America, whether it was likely to be
                abolished? He answered that in
              several states it now did not exist; that in Pennsylvania effective measures were
              taken for suppressing it; and that, if
              it had not been for the Board of Trade, he believed that it would have been abolished
                everywhere. To that board he
              attributed all our misfortunes, the old members corrupting the young ones.
            He seemed equally liberal in religious and in political opinions. The excellence of
              the constitution of Massachusetts in point of religious liberty being mentioned, he
              observed that they had always shown themselves equally so; that the land was
              originally granted out to them subject to the payment of a small sum for the support
              of a presbyterian minister; that, many years ago, on the application of persons of
              other religions, they agreed that the sum actually paid by any congregation should go to its own minister, whatever was his
                persuasion. This was certainly a
              great act of liberality, because they were not bound to do it in point even of
              justice, the annual payment being in fact the price or rent of the land. He mentioned
              his having had a conversation with Lord Bristol (the Bishop of Derry) on a similar
              subject; that the Bishop said he had long had in hand a work for the purpose of
              freeing Roman Catholics from their present state, and giving them a similar
                indulgence. “And pray, my Lord,
              while your hand is in, do extend your plan to dissenters, who are clearly within all
              the reasons of the rule.” His Lordship was astonished—no—he saw some distinction or
              other, which he could not easily explain. In fact, the revenue of his Lordship would
              have suffered considerable diminution by suffering dissenters to pay their tithes to
              their own pastors. He reprobated the statute of Henry VI. for limiting votes to
              forty-shilling freeholders, and observed that the very next statute in the book was an
              act full of oppression upon poor artificers.
            He conversed with greater freedom and openness than I had any right to expect, which
              I impute partly to Dr. Jebb’s friendly letter, partly to his own disposition. I never
              enjoyed so much pleasure in my life as in the present conversation with this great and
              good character. He looked very well, notwithstanding his illness; and, as usual, wore
              his spectacles, which made him very like a small print I have seen of him in
                England. He desired us on taking leave to come and visit him again, which we
              resolved to do. …
            *****
          
          
            Monday, September 15. Called on Lieutenant Hernon, and walked with him as far as the
                Barrière de la Conférence, on the way to Passy. He left
              me there, and I proceeded to Dr. Franklin’s house. On entering, a confounded Swiss
              servant told me to go up stairs and I should meet with domestics. I went up, but not a
              domestic was there; I returned and told him there was nobody. He then walked up with
              me, and pointing to the room before me told me I might enter and I should find his
              master alone. I desired him to announce me. “Oh! Monsieur, ce n’est pas nécessaire;
              entrez, entrez;” on which I proceeded, and, rapping at the door, I perceived that I
              had disturbed the old man from a sleep he had been taking on a sofa. My confusion was
              inexpressible. However, he soon relieved me from it, saying that he had risen early
              that morning, and that the heat of the weather had made a little rest not
              unacceptable; and desiring me to sit down. He inquired if I had heard from Dr. Jebb. I
              then showed him an excellent letter which I had just received from him, containing
              some noble sentiments on the American war, with which he seemed much pleased. The
              letter contained some sentiments on the American religious constitution, particularly
              noticing the liberality of that of Massachusetts Bay. Dr. Franklin observed that,
              notwithstanding its excellence, he thought there was one fault in it: that when the
              government of that colony had, thirty or forty years ago, upon the application of the
              dissenters, permitted them to apply their portion of the sum raised for religious
              purposes to the use of their own minister (as he had mentioned in his former
              conversation), the Quakers likewise applied for a total exemption from this burden
              upon this ground, that they did, one among another, gratis, the same duties as the other sects paid a duty for performing. “The
              government,” said he, “considered their case and exempted them from the burden, the
              person claiming an exemption being obliged to produce a certificate from the meeting
              that he was really bonâ fide one of that persuasion. The
                present constitution of Massachusetts Bay does not
              appear to me to make any provision of this sort in favour of Quakers. Now I own I think this a fault; for if their regulations, one among
              another, be such that they answer the ends of a minister, I see no good reason why
              they should be obliged to contribute to a useless expense. We find the Quakers to be
              as orderly and as good subjects as any other religious sect whatever; and indeed,”
              said he, “in one respect I think their mode of instruction has the advantage; for it
              is always delivered in language adapted to the audience, and consequently is perfectly
              intelligible. I remember once in England being at a church near Lord Despencer’s with
              his Lordship, who told me that the
              clergyman was a very sensible young man, to whom he had just given the living. His
              sermon was a sensible discourse and in elegant language; but notwithstanding this, I
              could not perceive that the audience seemed at all struck with it. The Quakers in
              general attend to some plain sensible man of their sect, whose discourse they all
              understand. I therefore rather incline to doubt of the necessity of having teachers,
              or ministers, for the express purpose of instructing the people in their religious
              duties.
            “All this is equally applicable to the law: the Quakers have no lawsuits except such
              as are determined at their own meetings; there is an appeal from the monthly to the
              annual meeting. All is done without expense, and nobody grumbles at the trouble of
              deciding. In fact, the honour of being listened to as a preacher, or of presiding to
              decide lawsuits, is in itself sufficient. A salary only tends to diminish the honour
              of the office; and this, if considered, will tend to support the doctrine, held in the
              Pennsylvania constitutions, which I mentioned to you in our
              last conversation. Persons will play at chess, by the hour, without being paid for it;
              this you may see in every coffee-house in Paris. Deciding causes is in fact only a
              matter of amusement to sensible men.”
            I mentioned the mode in France of buying seats in the Parliament for the purpose of
              ennobling themselves. He observed that that very practice would confirm the ideas he
              had just thrown out. Here a bourgeois gives a sum of
              money for his seat in Parliament as a conseiller. The
              fees of his office do not bring him in 3 per cent., or at least not more. Therefore
              for the noblesse or honour which his seat gives him, he
              pays two-fifths of the price of the office, and at the same time gives up his labour
              without any recompense.
            In the course of our conversation I asked if they did not still imprison for debt in
              America? He answered that they did; but he expressed his disapprobation of this usage
              in very strong terms. He said he could not compare any sum of money with
              imprisonment—they were not commensurable quantities. Nobody, however, in America who
              possessed a freehold (and almost everybody had a freehold) could be arrested on mesne
                process. He inclined to think that
              all these sorts of methods to compel payment were very impolitic—some people indeed
              think that credit and consequently commerce would be diminished if such means were not
              permitted, but he said that he could not think that the diminution of credit was an
              evil, for that the commerce which arose from credit was in a great measure detrimental
              to a state.
            *****
          
          
            He mentioned one instance to show how unnecessary such compulsory means were, and he
              seemed to think that it would be better if there
              were no legal means of compelling the payment of debts of a certain magnitude. In the
              interval between the declaration of independence and the formation of the code of laws
              in America, there was no method of compelling payment of debts, yet, notwithstanding
              this, the debts were paid as regularly as ever; and if any man had refused to pay a
              just debt because he was not legally compellable, he durst not have shown his face in
              the streets. Dr. Jebb having requested me to inquire if there were any good political
              tracts or pamphlets, I took the liberty to ask if he knew any. He told me that there
              were a good many upon one particular subject, which had been fully discussed, but
              which was little known in England as yet. Of these he said one might make a little
              library. The subject was on the giving information to the public on matters of
              finance. The books in question had given rise to a set of persons or to a sect called
              economists, who held that if the people were well informed on matters of finance, it
              would be unnecessary to use force to compel the raising of money; that the taxes might
              be too great—so great as in fact to diminish the revenue—for that a farmer should have
              at the end of the year not only wherewith to pay his rent and to subsist his family,
              but also enough to defray the expense of the sowing, &c. &c., of next year’s
              crop; otherwise, if the taxes are so high as to prevent this, part of his land must
              remain unsown, and consequently the crop which is the subject of taxation be
              diminished, and the taxes of course must suffer the same fate. Some of their
              principles, he observed, were perhaps not quite tenable. However, the subject was
              discussed thoroughly. The Marquis de Mirabeau was said to be the author of the system.
              Dr. Franklin waited on him, but he assured him that he was not the author
              originally—that the founder was a Dr. Chenelle, or Quenelle. The Marquis introduced
              Dr. Franklin to him, but he could not make much out of him, having rather an obscure
              mode of expressing himself.
            
            He said that he was acquainted with an Abbé now abroad,
              but who would return in a fortnight or so, and who would give him a list of the
              principal pamphlets on both sides.
            I then left him, and he desired me to call from time to time during my stay at
              Paris.
            *****
          
        